Citation Nr: 1448019	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a sciatic nerve disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

The Board remanded this claim in August 2010 and again in September 2013 for further evidentiary development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a Travel Board hearing in March 2010.  A transcript is of record.


FINDING OF FACT

The Veteran's sciatica did not have its onset in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a sciatic nerve disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed a sciatic nerve disability as a result of being treated for a  sexually-transmitted disease (STD) at Ft. Jackson, South Carolina during his basic training in 1975.  Specifically, he claims that he received two penicillin injections into the buttocks with extremely long needles.  See VA Form 21-4138, dated in January 2008; see also March 2010 Board hearing transcript, page 3.  He claims that these injections actually "hit" his sciatic nerves, causing his current problems.  Id. 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was afforded a VA examination in April 2008.  The examiner diagnosed sciatica-like pain in the Veteran's lower extremities.

However, the evidence does not show that the Veteran received injections in service that caused his current sciatic pain or that his current condition is otherwise related to his service.

No service treatment records are available indicating that the Veteran acquired an STD or was treated for such with penicillin shots during service.  Nor are any records available showing complaints of sciatica-like pain.  The Veteran's spine and lower extremities were noted to be normal at his 1977 discharge examination.  

The Veteran testified that he has had sciatica-like pain since service, with the exception of a period of time during which he was using cocaine and had no pain.  See March 2010 Board hearing transcript, page 4-7.

The April 2008 VA examiner considered the Veteran's reported history, but opined that the Veteran's current sciatica-like pains are at least as likely as not related to his lower back problems and not likely related to his service.  The examiner noted that the Veteran's post-service treatment records indicate that he has been having low back problems for the past 15 years, and a 1997 x-ray showed minimal degenerative changes in his lumbosacral spine.

While the Board acknowledges the Veteran's complaints and argument that his condition is service-connected, there is no competent medical evidence or opinion to corroborate his contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report his pain, the etiology of that pain is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements as to the etiology of his condition are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The most competent and probative opinion in this case, that of the April 2008 VA examiner, is that the Veteran's sciatica-like pain is less likely than not related to his service and more likely secondary to his back condition.

As a preponderance of evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2008, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board specifically notes that as required by the September 2013 Board remand, the VA has attempted to obtain clinical treatment records from Fort Jackson, South Carolina, but no records are available.  The Veteran was notified of their unavailability in a December 2013 letter.

The Veteran was afforded a VA medical examination in April 2008.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the VA examination was adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a sciatic nerve disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


